--------------------------------------------------------------------------------

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT
IN FAVOR OF

PREMIER MEDICAL SERVICES, LLC
(the “Company”)

          THIS NONCOMPETITION AND CONFIDENTIALITY AGREEMENT (the “Agreement”) is
made as of _________________________, by MEDICAL RESOURCES, INC., located at
____________________________________________________(“Covenantor”) in favor of
the Company.

RECITALS

          Covenantor acknowledges the significant value to it of the Company
committing to purchase accounts previously owned by Medical Resources, Inc., a
Virginia corporation (sometimes referred to as “MRI”). Covenantor acknowledges
that it has knowledge of information not generally available to the public
regarding those accounts that the Company desires to protect. Additionally,
Covenantor acknowledges that if the Covenantor were to compete or aid any third
party to compete against the Company or its affiliates that such actions would
cause significant damages to the Company.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which consideration is hereby acknowledged, and intending to be
legally bound, Covenantor hereby agrees as follows:

TERMS AND CONDITIONS

          1. RECITALS. The foregoing recitals are true and correct.

          2. NON-COMPETITION.

                    2.1 Covenantor agrees that for a period of three (3) years
after the date of this Agreement, Covenantor shall not directly or indirectly,
as an officer, director, employee, agent, partner, shareholder, consultant,
independent contractor or otherwise, or through any other related or affiliated
company, for Covenantor’s benefit, or on behalf or for the benefit of any
person, partnership, trust, corporation or other entity, other than the Company,
for any reason whatsoever:

                              (a) own, manage, control, participate in the
ownership, management or control of, or be employed by, any business or
enterprise directly or indirectly employed in any Competitive Business (as
hereinafter defined) from any location within the United States;

                              (b) interfere with or disrupt, or attempt to
interfere with or disrupt, or take any action that could reasonably be expected
to interfere with or disrupt, any past, present or prospective relationship,
contractual or otherwise, between the Company or any affiliate of the Company,
and any customer, supplier, sales representative, employee or contractor of the
Company or any affiliate of the Company;

--------------------------------------------------------------------------------

                              (c) directly or indirectly employ, solicit for
employment (as an employee or independent contractor) or attempt to employ or
solicit for employment, or assist any other person or entity in employing,
soliciting for employment or attempting to employ or solicit for employment,
either on a full-time or part-time or consulting basis, any employee, or
independent contractor who Covenantor knows is then or was within one (1) year
prior thereto, employed (as an employee or independent contractor) by the
Company or any affiliate of the Company; or

                              (d) communicate with or solicit, or assist any
other party in soliciting, any person or entity who is now or in the future an
existing, former or prospective customer of the Company, or any affiliate of the
Company for the purpose of providing any product or service to such customer
which is substantially similar to or competitive with any product or service
which the Company, or any affiliate of the Company, then provides or proposes to
provide to such customer.

                    For purposes of this Agreement the term “Competitive
Business” means any business that provides to customers located in the United
States: diagnostic testing servicesconsisting of neurological testing or
diagnostic ultrasound. Notwithstanding the terms of Section 2.1(a), nothing
therein prohibits the Covenantor from operating or otherwise providing services
to any company in which Covenantor holds a permitted interest (as defined below)
that engages in providing chiropractic or other health care services, nor
prohibits either Covenantor (or any company in which Covenantor holds a
permitted interest) or such company from providing neurological testing or
diagnostic ultrasound to patients of such company. In addition, Covenantor may
contact its former accounts other than for the purpose of providing neurological
testing or diagnostic ultrasound or interfering with their relationship with the
Company for receiving such services. Covenantor holds a permitted interest in a
company to the extent that Covenantor holds at least 25% of the equity, income,
loss, and voting rights in such company.

                    2.2 Covenantor agrees that, for purposes of this Agreement,
each and every present or future client of the Company’s services or products
shall continue to be considered a client of the Company notwithstanding the fact
that the Company may sell, assign or in any other way transfer its interests
with respect to any such client of the Company.

          3. CONFIDENTIALITY.

                    3.1 Covenantor hereby acknowledges and agrees that the
Company desires and endeavors to maintain privileged and confidential: the
identity of all of the MRI Accounts as defined in that certain Asset Purchase
Agreement of even date hereto with the Company (“APA”), including but not
limited to those accounts and related documentation listed on Schedule A of the
APA, and all financial information relating to such accounts distributed to the
Covenantor in the future in accordance with the APA (hereinafter collectively
referred to as “Confidential Information).

                    3.2 Covenantor agrees that it shall not, without the
Company’s prior written consent, use, release or disclose any Confidential
Information, in whole or in part, in any manner whatsoever unless otherwise
required by law.

2

--------------------------------------------------------------------------------

                    3.3 Covenantor agrees that it will not remove, reproduce, or
otherwise endeavor to retain any record of any Confidential Information other
than for archival purposes for tax or other legal requirements applicable to
Covenantor.

          4. PARTIES, ASSIGNMENT AND THIRD PARTY BENEFICIARIES.

                    4.1 This Agreement may not be assigned by Covenantor. This
Agreement may be assigned by the Company, in whole or in part, upon written
notice to the Covenantor. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their legal representatives, successors and
permitted assigns. Notwithstanding such assignment, the Company shall remain
liable for all obligations of the Company under the APA.

                    4.2 Each of the Company’s affiliated companies, and any
purchaser of all or any part of the Company’s assets, are intended third party
beneficiaries of the provisions of this Agreement and shall have the right to
enforce those provisions in their own names or, at their respective elections,
in the name of the Company.

          5. ACKNOWLEDGEMENTS.

                    5.1 Covenantor agrees that the Confidential Information
accounts, in large part, for the Company’s goodwill and competitive ability, and
that the Company has a valid and legitimate interest in protecting its
Confidential Information by constraining Covenantor’s subsequent conduct as
provided in Section 2 above and by restraining its use of Confidential
Information as provided in Section 3 above.

                    5.2 The limitations concerning time, nature and character
imposed by this Agreement upon Covenantor’s subsequent conduct are reasonable
and fair, and will not prevent Covenantor, if an individual, from earning, or
materially impair its ability to earn, a livelihood. Covenantor further
acknowledges that any violation of any term or provision of this Agreement will
have a substantial detrimental effect on the Company and its ability to meet its
obligations. Covenantor has carefully considered the nature and extent of the
restrictions placed upon it and the rights and remedies conferred upon the
Company under the provisions of this Agreement and believes that the same are
reasonable in time, scope and territory.

                    5.3 Covenantor acknowledges that it has been advised to seek
the advice of independent counsel, and has had adequate opportunity to seek the
advice of independent counsel in connection with this Agreement, that it has
read and understood its terms, and that it is signing this Agreement voluntarily
and of its own free will.

                    5.4 Covenantor acknowledges that the provisions of this
Agreement are, in light of the nature of the Company’s business, reasonable and
necessary to protect legitimate business interests of the Company and that any
violation by Covenantor of any of the covenants or agreements contained in this
Agreement would cause irreparable injury to the Company for which money damages
may not be wholly adequate. Covenantor agrees that the Company shall be entitled
to temporary and permanent

3

--------------------------------------------------------------------------------

injunctive relief to enforce the provisions of this Agreement and waives any
right to require the posting of a bond. If a bond is necessary One Thousand
Dollars shall be deemed adequate.

          6. DISCLOSURE OF AGREEMENT. Covenantor agrees that the Company may
make known to others, the existence of and/or the provisions of all or any part
of this Agreement to make them aware of Covenantor’s commitments to the Company.

          7. GOVERNING LAW; WAIVER. This Agreement and all transactions
contemplated by this Agreement shall be governed by, and construed and enforced
in accordance with, the internal laws of the State of Florida without regard to
principles of conflicts of laws. The parties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Palm Beach County, Florida, and that,
therefore, each of the parties irrevocably and unconditionally: (a) agrees that
any suit, action or legal proceeding arising out of or relating to this
Agreement shall be brought exclusively in the courts of record of the State of
Florida in Palm Beach County or the District Court of the United States,
Southern District of Florida; (b) consents to the jurisdiction of each such
court in any suit, action or proceeding; (c) waives any objection which he or it
may have to the laying of venue of any such suit, action or proceeding in any of
such courts; and (d) agrees that service of any court paper may be effected on
such party by mail, as provided in this Agreement, or in such other manner as
may be provided under applicable laws or court rules in the State of Florida.
THE PARTIES WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL IN CONNECTION
WITH THE VALIDITY, INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT OR ANY
DISPUTE ARISING OUT OF OR RELATING TO IT.

          8. SEVERABILITY. The Company and Covenantor recognize that the laws
and public policies of the State of Florida and their interpretation may be
uncertain as to the validity and enforceability of certain of the provisions
contained in this Agreement. It is the intention of the Company and Covenantor
that the provisions of this Agreement shall be enforced to the fullest extent
permissible, and that the unenforceability (or the modification to conform with
such laws or public policies) of any provision hereof shall not render
unenforceable or impair the remainder of this Agreement. Accordingly, if any
provision of this Agreement is invalid or unenforceable, either in whole or in
part, this Agreement shall be deemed to delete or modify, as necessary, the
offending provision and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible as
aforesaid. In the event that the provisions of this Agreement are found to
exceed the period of time or scope which a court of competent jurisdiction can
or will enforce, said period of time and scope shall, for purposes of this
Agreement, consist of the maximum area or period of time or scope which a court
of competent jurisdiction can and will enforce. Further, in its discretion the
Company may reduce the scope of any covenant in this Agreement without the
Covenantor’s consent, effective immediately upon the Covenantor’s receipt of
written notice. The Covenantor must comply with any covenant so reduced, which
is fully enforceable to the extent permitted by applicable law. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement and the
Agreement shall be construed and enforced in all respects as if the invalid or
unenforceable provision is not contained herein.

4

--------------------------------------------------------------------------------

          9. HEADINGS. The headings contained in this Agreement are provided for
convenience only and shall be not considered in construing, interpreting or
enforcing this Agreement.

          10. OTHER DEFINED TERMS. The terms of this Section apply throughout
this Agreement. “Including (include)” means “including (include), without
limitation.” “Or,” as in “A or B,” means “A or B or both.” “Herein,”
“hereunder,” and “hereof” refer to this Agreement, and not to the specific
section in which that term occurs. The term “affiliate” means, with reference to
any specified person, (i) any person that directly or indirectly through one or
more intermediaries controls or is controlled by, or is under common control
with the specified person, (ii) any person which directly or indirectly is the
beneficial owner of 5% or more of any class of equity securities of, or
otherwise has a substantial beneficial interest in, the specified person, or of
which the specified person is directly or indirectly the owner of 5% or more of
any class of equity securities or in which the specified person has a
substantial beneficial interest, (iii) any person who is an officer, director,
general partner or trustee of, or serves in a similar capacity with respect to,
the specified person or entity, (iv) any relative or spouse of the specified
person, or (v) any trust created by the specified person for the benefit of such
person's spouse or relatives. As used herein, the terms control, controlling and
controlled shall be defined as such terms are commonly defined under Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

          11. NON-WAIVER. Either party’s failure to enforce strict performance
of any covenant, term, condition, promise, agreement or undertaking set forth in
this Agreement shall not be construed as a waiver or relinquishment of any other
covenant, term, condition, promise, agreement or undertaking set forth herein,
or waiver or relinquishment of the same covenant, term, condition, promise,
agreement or undertaking at any time in the future.

          12. NUMBER AND GENDER. The use of the singular herein shall be deemed
to be or include the plural (and vice-versa), and the use of any genders shall
be deemed to include all genders, wherever appropriate.

          13. BINDING EFFECT. All of the terms and provisions of this Agreement,
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective personal representatives,
legal representatives, successors and permitted assigns. This Agreement is
deemed binding on the parties upon Covenantor’s execution and delivery to the
Company. If Covenantor is an entity, the individual signing on behalf of
Covenantor is personally bound by the terms hereof to the same extent as
Covenantor, and Covenantor and such individual are jointly and severally liable
for each of their respective violations of this Agreement.

          14. ENTIRE AGREEMENT. This Agreement is entered concurrently with that
certain Purchase and Sale Agreement entered between MRI and the Company. That
agreement and this Agreement represent the entire understanding and agreement
between the parties with respect to the subject matter hereof, and supersede all
other negotiations, understandings and representations if any made by and
between the parties. No representations, inducements, promises or agreements,
oral or otherwise, if any, not embodied therein or herein shall be of any force
and effect.

     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first above written.

5

--------------------------------------------------------------------------------


  Covenantor:   MEDICAL RESOURCES, INC.   By: /s/ Hunter Reynolds   (Signature)
  Print Name: Hunter Reynolds   Its: President

STATE OF VIRGINIA
COUNTY OF ____________


The foregoing instrument was acknowledged before me this ____ day of March,
2007, by Hunter Reynolds, in the capacity stated above who is personally known
to me or who has produced ___________________________ as identification and who
(did / did not) [circle one] take an oath.

WITNESS my hand and official seal in the County and State last aforesaid this
____ day of March, 2007.

                                                   (Seal) Notary Public, State
of _____________ My Commission Expires: Print Name:
_________________________________________ _____________________________  

6

--------------------------------------------------------------------------------